DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a nanoparticle comprising: a decomposable material yolk; a permeable cross-linked polymer material shell surrounding the decomposable material yolk, wherein the permeable cross-linked polymer material shell is permeable to at least one of (1) a decomposed decomposable material yoke, (ii) a lithium ion, and (iii) other metal ions; and a void space interposed between the decomposable material yolk and the permeable cross-linked polymer material shell.  The prior art also fails to disclose an electrode comprising: a conductive substrate; and a coating located upon the conductive substrate, the coating including a nanoparticle comprising: a sulfur material yolk; a lithium ion permeable cross-linked polymer material shell surrounding the sulfur material yolk; and a void space interposed between the sulfur material yolk and the lithium ion permeable cross-linked polymer material shell.  The prior art fails to disclose a battery comprising the electrode described above.  Finally, the prior art fails to disclose a method for fabricating a nanoparticle comprising: forming surrounding and contacting a decomposable material core a polymer material shell; decomposing part of the decomposable material core within the polymer material shell to provide a decomposable material yolk within the polymer shell and separated from the polymer material shell by a void space; and crosslinking or functionalizing the polymer material to form a permeable cross-linked polymer material shell that is permeable to at least one of (1) a decomposed decomposable material yoke, (ii) a lithium ion, and (iii) other metal ions.  The reference, Caims (WO Publication 2014-074150), teaches a Li-S battery comprising an electrode that comprises a slurry of core-shell nanoparticles on a conductive foil, wherein the core-shell nanoparticles comprise lithium sulfide cores, and a polymer shell that is permeable to lithium ions, and wherein a void space is formed between the core and the shell when the battery is charged (Paragraphs 0021-0025).  However, Caims fails to disclose that the polymer shell is crosslinked.  The reference, Li (U.S. Patent Publication 2013/0065128), teaches a process of forming a sulfur-TiO2 yolk-shell nanostructure for a cathode comprising: coating sulfur nanoparticles with TiO2 to form sulfur-TiO2 core-shell nanoparticles, and performing partial dissolution of the sulfur in toluene to create an empty space between the sulfur core and the TiO2 shell.  However, Li fails to disclose that the shell is a polymer and that it becomes crosslinked during the process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722